DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-8, 10, 11, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina (US 5959301 A) in view of Weiss (US 2731579 A).
With regards to claims 1 and 8, Warashina discloses a UV flame detector (column 1, lines 6-8) comprising: a spacer 3 having a spacer wall extending along a first axis between a first spacer end and a second spacer end; a UV transparent window 4 disposed at the first spacer end; the spacer wall and the UV transparent window defining a gas space; and UV sensing elements 6, 8 disposed within the gas space (Fig. 3); the spacer wall 3 defining a recess that extends from the first spacer end towards the second spacer end (Fig. 3); wherein the UV sensing elements include: an anode 6 disposed within the gas space; a cathode 8 disposed within the gas space and spaced apart from the anode; and a gas mixture within the gas space, the gas mixture being arranged to enable a gas electron multiplier effect (column 1, lines 27-36). Warashina does not specifically teach the configuration wherein the anode and cathode extend into gaps defined by the spacer wall. However, Weiss teaches a device comprising recesses or gaps in the wall of a body for retaining anodes and electrodes in their proper place (column 3, lines 35-65). Since Warashina also discusses means for fixing the anode and cathode in their relative positions (Abstract), it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to substitute the fixing means taught by Warashina with the claimed gaps, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

With regards to claim 3, Warashina discloses a second UV transparent window 5a disposed at the second spacer end.
With regards to claim 5, Warashina discloses wherein the UV sensing elements includes: an anode 6 having a perforated feature 7 disposed within the gas space; and a cathode 8 disposed within the gas space and spaced apart from the perforated feature (Fig. 3).
With regards to claim 6, Warashina discloses wherein the cathode includes an extension 9 that extends towards the perforated feature.
With regards to claim 7, Warashina does not teach the claimed perforations. However, such a modification was commonly known and would have been obvious in view of directing UV light along a desired path.
With regards to claim 10, Warashina discloses wherein the anode defines a plurality of perforations 7.
With regards to claim 14, Warashina discloses wherein the recess includes a first surface that is disposed parallel to the first axis and a second surface that extends from the first surface and is disposed perpendicular to the first axis (Fig. 3).
With regards to claim 15, Warashina discloses wherein the second surface extends from an inner surface towards an outer surface (Fig. 3).
With regards to claims 18 and 19, Warashina discloses a second UV transparent window 5a disposed at the second spacer end, but does not teach a first patterned metal anode is disposed on a surface of the UV transparent window and a second patterned metal anode disposed on a surface of the second UV transparent window. However, it is noted that such a modification would have been known in view of improving sensitivity. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Warashina with the claimed configuration in view of the recited benefit.
With regards to claim 20, Warashina discloses a central plate 13 disposed within the gas space and disposed between the UV transparent window and the second UV transparent window.

Claim(s) 21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina in view of Weiss and Cole (US 20070131869 A1).
With regards to claims 21 and 26, Warashina discloses a UV flame detector (column 1, lines 6-8) comprising a UV transparent window 4 disposed on a spacer 3, wherein an anode 6 and cathode 8 are disposed within the walls of the spacer (Fig. 3). Warashina does not specifically teach the configuration wherein the anode and cathode extend into gaps defined by the spacer wall. However, Weiss teaches a device comprising recesses or gaps in the wall of a body for retaining anodes and electrodes in their proper place (column 3, lines 35-65). Since Warashina also discusses means for fixing the anode and cathode in their relative positions (Abstract), it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to substitute the fixing means taught by Warashina with the claimed gaps, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. Warashina also does not specifically teach the first joining material and the second joining material as claimed. However, Cole teaches such a method was already known ([0053], brazing lens to an enclosure; solder seal 89 (Fig. 23B)). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Warashina with the teachings of Cole to 
With regards to claim 23, Cole suggests the claimed invention though the teaching of brazing and soldering as shown above. The modification of a vacuum process chamber and the recited temperatures would have been considered an obvious design choice in view of improving the joining of the elements.
With regards to claim 24, Warashina discloses filling a gas space within the spacer with a gas composition (Abstract), but does not teach cleaning the partially assembled flame detector within the vacuum process chamber. However, such a step would have been known and considered obvious in view of removing contaminants.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884